UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7662



JOHN FRANK BOWEN,

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville.    Richard L. Voorhees,
District Judge. (CA-96-43-5-V)


Submitted:   May 18, 1999              Decided:   September 21, 1999


Before NIEMEYER and LUTTIG, Circuit Judges, and HALL,* Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


John Frank Bowen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


     *
      Senior Judge Hall was assigned to the panel in this case but
died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

     Bowen appeals the district court’s order denying Bowen’s peti-

tion for removal of his state court criminal prosecution to federal

district court and denying his motion to restrain the State of

North Carolina.     We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we affirm.   See

Bowen v. State of North Carolina, No. CA-96-43-5-V (W.D.N.C. Sept.

30, 1998).    We note that Bowen’s notice of removal was improperly

filed because it was untimely.   See 28 U.S.C.A. § 1446(c)(1) (West

1994 & Supp. 1999) (requiring that a notice of removal in a crim-

inal case be filed within thirty days after arraignment).   Because

the notice of removal was untimely, the district court did not err

in failing to remand or to conduct an evidentiary hearing.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                  2